Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-14 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Salmonowicz et al (5762394).
Salmonowicz et al (figure 3) an anchor bracket, comprising: a first bar (44) shaped about a first vehicle door component (inherently so as the bracket 44 is inside a door and next to other door component; 22, 24, 50 or 12) comprising: an attachment point, the attachment point effectuating attachment of the anchor bracket simultaneously to the first vehicle door component, wherein the first component includes an inner vehicle door structure (26) and to an interior trim panel(24, 22, or 50 figure 1); first and second distal ends, and a second bar (42, 36) coupled to the distal ends of the first bar to form a closed loop apertures (cavity within parts 42, 44, 36), wherein the second bar is shaped about a second vehicle door component comprising an outer vehicle door structure (26, 38, 46), the closed loop aperture accommodates a third vehicle door component passed therethrough (door lock cable).
Per claim 3, Salmonowicz et al shows the third door component comprising a door lock cable.
	Per claim 5, Salmonowicz et al shows the attachment point includes a first portion(figure 3 shows the first and second portion of the bar perpendicularly connected at the top; horizontally and then vertically) of the first bar perpendicular coupled to a second portion of the first bar, the first and second portions of the first bar forming the L-shape.
	Per claim 6, Salmonowicz et al further shows the second portion of the first bar  an obtusely-angled portion (the portion at 44) that in conjunction with the second bar (42, 36) forms the shape accommodating the at least one vehicle door component, the obtusely-angled portion being angled away from an outer-facing surface of an interior door panel of the vehicle door structure and towards an outer door panel of the vehicle door structure.
	Per claim 7, Salmonowicz et al shows the second bar is connected to the first bar at the second portion of the first bar (the location at the top of 44 where 36 meets the first bar).
	Per claim 8, Salmonowicz et al shows a vehicle door assembly, comprising: a resin outer door panel(26); an interior door panel (12) connected to the resin outer door panel; an interior trim panel(50); and an anchor bracket (42, 44, 36) comprising a first bar (44), shaped about a first vehicle door component, comprising an attachment point coupled simultaneously to an inner door structure and an inner trim panel(12, 50), and first and second distal ends, and a second bar (44) coupled to the first and second distal ends of the first bar, wherein the second bar and the first bar form a closed loop aperture disposed about a vehicle door component, and wherein the closed loop aperture accommodates the vehicle door component passed therethrough (cable).
	Per claim 9, Salmonowicz et al shows the interior trim panel in connection with the anchor bracket tethering the interior trim panel to the interior door panel forms a shield (able to function as claimed) for an interior cabin of a vehicle to which the vehicle door assembly is operatively connected.
Per claim 10, Salmonowicz et al shows the anchor bracket comprises a loop portion shaped to accommodate at least one component of the vehicle door assembly and provide least one of impact force absorption and the transference of impact force (the opening between the parts 36, 42, 44).
Per claim 11, Salmonowicz et al shows the anchor bracket comprises an L- shaped portion distal from the loop portion such that the loop portion is positioned between the interior door panel and the outer door panel and suspended away from both the interior door panel and the outer door panel. (see figure 3 for the L-shaped at top and between parts 12, 26).
Per claim 12, Salmonowicz et al further shows the closed loop aperture (the cavity) is configured to absorb or transfer at least part of an impact force to a vehicle door structure away from the interior trim panel (inherently so based on the angle of impact force as the loop provides dampening property for the door).
Per claim 13, Salmonowicz et al further shows the anchor bracket (figure 3) is configured to tether the interior trim panel to the interior door panel, provide at least one of impact force absorption and transference of impact force from the resin outer door panel throughout the vehicle door assembly.
Per claim 14, Salmonowicz et al further shows an anchor bracket comprising a first bar (44), shaped about an inner vehicle door structure comprising an attachment point configured to attach the bracket simultaneously to the inner vehicle door structure and an inner trim panel (12, 50), and a second bar (42) shaped about an outer vehicle door structure, and coupled to a first and second distal end of the first bar to form a closed loop aperture (the locations of the distal ends are not yet clear and the limitations are broadly reasonably interpreted), wherein the closed loop aperture is configured to accommodate a vehicle door component passed therethrough (able to function as claimed; furthermore, the cable is closed in the reference).  
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, Salmonowicz et al shows a second bar (36, 42) shaped about a second vehicle structure.  The bar locates within a door and is thus associated with structures (electronic or mechanical components).  It is also located “ about” and thus its shape fits within the door.  The bar thus is “ shaped about” as claimed.  the second bar also couples to the first and second distal end of the first bar as claimed.  “ distal ends” is not yet clearly defined in the claim.  It is not yet clear what would constitute “ distal ends”.  The limitation is reasonably broadly interpreted to mean ends that are distal from another location of the bar.  Almonowicz also shows the first and second bar forming a closed loop (figure 3, forming a cavity within 36, 42, 44) about a vehicle door component/third component (cable is a door component as it allows the door to function normally) and the component passes through the cavity.  the reference shows the claimed limitations and able to function as claimed.  the arguments are thus not persuasive. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A
9/10/2022